Opinion issued December 11, 2008


     













In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00796-CV




DAVID LOWRY, Appellant

V.

LIBERTY LLOYDS OF TEXAS INSURANCE COMPANY, Appellee




On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 824393




MEMORANDUM OPINION
          Appellant, David Lowry, appeals the summary judgment rendered in favor of 
appellee, Liberty Lloyd’s of Texas Insurance Company (Liberty), that claimed
Lowry’s causes of action were barred by statutes of limitations and that Lowry’s
claims had been released by a class action settlement in William Morris v. Liberty
Mutual Fire Ins. Co., No. CJ-03-714 (Dist. Ct., Pottawatomie County, Okla. Feb 22,
2005).  The trial court granted Liberty’s motion for summary judgment without
stating the ground on which it granted the motion and dismissed Lowry’s claims
against Liberty with prejudice.  On appeal, Lowry’s two issues challenge the
limitations ruling and res judicata, but he does not challenge the summary-judgment
ground of release, which was one of the alternative grounds on which the summary
judgment order in favor of Liberty was rendered.  “If summary judgment may have
been rendered, properly or improperly, on a ground not challenged, the judgment
must be affirmed.”  Ellis v. Precision Engine Rebuilders, Inc., 68 S.W.3d 894, 898
(Tex. App.—Houston [1st Dist.] 2002, no pet.); see also Jacobs v. Satterwhite, 65
S.W.3d 653, 655 (Tex. 2001) (holding appellate court may not reverse judgment on
grounds not raised and argued on appeal).  Because Lowry does not challenge the
ground of release, we must uphold the trial court’s summary judgment in favor of
Liberty.
          We deny Liberty’s motion to dismiss the appeal due to Lowry’s failure to name
Liberty as an appellee in the notice of appeal and Lowry’s failure to comply with
rules of appellate procedure.  See Warwick Towers Council of Co-Owners v. Park
Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008) (holding insurer should have been
permitted to amend notice to name itself as appellant and merits of appeal should
have been addressed). We grant Lowry’s motion to correct the caption of the appeal
and we have changed the style of this opinion to conform with the amended style. 
Conclusion
          We affirm the judgment of the trial court.  
 
 
                                                                        Elsa Alcala
 
                                                                        Justice

Panel consists of Justices Taft, Alcala, and Hanks.